DETAILED ACTION
This action is responsive to amendment filed on February 28th, 2022. 
Claims 1~4, 6~11, 13~18, and 21~24 are examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In response to Applicant’s arguments (Pg. 14~15, Prong One), that Applicant respectfully asserts that at least the limitations of "anonymizing... user information of a plurality of sequences of URLs traversed by other users during respective web browsing sessions" and "adding... the sequence of URLs traversed by the user during the web-browsing session to a database" cannot be practically performed by a human mind. A user looking to obtain URL recommendations based on the web-browsing sessions of other users would be constrained from performing this limitation based on security and privacy dictates and would be unable to anonymize the data. Further, a user is incapable of adding data to a database. Examiner respectfully disagrees because the limitations only broadly mentions anonymizing user information but not how such data is anonymized. A user can simply, using pen and paper, swap letters with symbols and keep track of what symbols represents those letters to anonymize such data. Once the user information is anonymized, the data can be stored in a file cabinet since the limitation also fails to mention any specifics on how data is stored in a database. Absent a specific method on how the user information is anonymized or how data is particularly stored in a database, the claims fall within the enumerated groupings of abstract ideas identified in the Revised Guidance.

Likewise, generating website recommendations based on user web browsing that includes tracking URLs traversed by a user and other users and presenting the recommended URLs based on the tracking does not provide any “technical solution to a technical problem” as contemplated by the Federal Circuit in DDR holdings, LLC v. Hotels.com and Amdocs Ltd. v. Openet Telecom, Inc. For example, “tracking…URLs traversed by a user”, “identifying…the URLs traversed by other users…”, “determining…a ranking for a website…” and “modifying…the ranking…” does not provide a technical “solution…necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks.” Nor does the invention entail, like Amdocs, any “unconventional technological solution (enhancing data in a distributed fashion) to a technological problem (massive record flows which previously required massive databases)” and “improve the performance of the system itself.” The focus of Applicant’s invention is not to improve the performance of computers or any underlying technology; instead, the focus of the invention is to “computerize” the manual process of comparing URLs to identify similar URLs traversed by other users. Spec. ¶4. For these 
In response to Applicant’s arguments (Pg. 18~19, Step 2B), that Applicant respectfully submits that claims 1, 8, and 15 (as amended), is directed to improvements in technology related to web-browsing and Internet technologies as an alternative to search engines search algorithms and is therefore not directed to an abstract idea. Examiner respectfully disagrees because as discussed above with respect to integration of the abstract idea into a practical application, the insignificant extra solution activity of, “presenting…the matrix of recommended URLs and associated websites to the user, wherein: (i) a recommended URL includes a hyperlink to access the recommended URL…presenting…includes an identifier of direction” and “adding…the sequence of URLs…to a database” simply appends well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. See the rejection below for further analysis. Furthermore, utilizing generic computer components (e.g., processor and memory, shown in Applicant’s Fig. 5) for identifying URLs and preferences and presenting recommended URLs does not alone transform an otherwise abstract idea into patent-eligible subject matter. As the courts have observed, “after Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.” DDR, 773 F.3d at 1256 (citing Alice, 573 U.S. at 222).
As such, the rejection is sustained below.
Double Patenting

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1~4, 6~11, 13~18, and 21~24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Claims 1, 8, and 15 recite: 
“tracking, by one or more computer processors, a sequence of uniform resource locators (URLs) traversed by a user during a web-browsing session; identifying, by one or more computer processors, a set of preferences of the user that indicate (i) a threshold total number of URLs in common with the sequence of URLs traversed within the indicated browsing session, and (ii) a threshold number of URLs forming a sequential path of URLs in common with sequential URLs traversed within the identified web-browsing session; anonymizing, by one or more processors, user information of a plurality of sequences of URLs traversed by other users during respective web browsing sessions; subsequent to anonymizing the user information of the plurality of sequences of URLs, identifying, by one or more computer processors, the plurality of sequences of URLs traversed by other users; determining, by one or more computer processors, a ranking for a website associated with a first URL indicating a level of interest for the website traversed by the other users; modifying, by one or more computer processors, the ranking based on a degree of anonymity elected by at least one of the other users; generating, 
The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “one or more computer readable storage media”, “one or more computer processors” and “database”, nothing in the claim elements preclude the steps from practically being performed in the mind. For example, but for the “one or more computer readable storage media”, “one or more computer processors”, and “database” language, “tracking…a sequence of URLs”, “identifying…a set of preferences”, “subsequent to anonymizing…identifying…the plurality of sequences”, “determining…a ranking”, “modifying…the ranking”, and “generating…a matrix of recommended URLs” in the context of these claims 
This judicial exception is not integrated into a practical application because:
1. The claims recite additional elements reciting, “one or more computer processors”, “one or more computer readable storage media”, and “database” which are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
2. The claims recite additional element of “presenting the matrix of recommended URLs and associated websites to the user….” and “adding…to a database” which taken individually amounts to adding insignificant extra solution activity to the judicial exception. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, claims 1, 8 and 15 are directed to an abstract idea.
Claims 1, 8 and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “one or more computer readable storage media” 
Further, the insignificant extra solution activity of “presenting…the matrix of recommended URLs…” and “adding…the sequence of URLS…to a database” simply appends well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. The courts recognize presenting offers (“URLs”) and gathering statistics (“traversed URLS”) as one of the well-understood, routine and conventional activities and storing retrieving information in memory (“database”) (see MPEP 2106.05(d)(II)). Also see 2008/0134042 by Jankovich [¶52, recommendations presented; ¶64, database 318] and 2012/0173338 by Ariel [¶5; ¶54]. Also see, LinkedIn Corp. v. AVMarkets, Inc., CBM2013-00025 (PTAB, Nov. 10, 2014) where PTAB concluded the use of hyperlinks to generate a web page showing data items, as being well-known and consequently, not meaningful limitations. 
Thus, taken alone, the additional elements do not amount to significantly more than a judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. The claims when read as an ordered combination is not significantly more than a judicial exception. For these reasons, claims 1, 8 and 15 are not patent eligible.
Regarding dependent claims 2~4, 6, 7, 9~11, 13, 14, 16~18, and 21~24

Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. The claims when read as an ordered combination is not significantly more than a judicial exception. For these reasons, claims 2~4, 6, 7, 9~11, 13, 14, 16~18, and 21~24 are not patent eligible.
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on (571) 272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HEE SOO KIM/
Primary Examiner, Art Unit 2457